Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED OFFICE ACTION
          This Office Action is in response to the papers filed on 09 February 2022.

  PRIORITY
Provisional Applications 61/533/761 and 61/533/766, filed on 12 September 2011, are acknowledged.

WITHDRAWN REJECTIONS
The previous rejections have been withdrawn due to claim amendment.

NEW REJECTIONS
New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 70 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). See M.P.E.P. § 2163.02. In this case, the skilled artisan would not have reasonably concluded at the time of the invention that applicant was in possession of the entire invention as claimed.

Claim 70 recites “wherein the muscle cells are differentiated from the progenitors during bioprinting”. 

The Instant Specification discloses:
[0004] In some embodiments, the muscle cells were derived from stem cells or progenitor cells capable of differentiating into the muscle cells. In further embodiments, the stem cells or progenitor cells were differentiated into the muscle cells before, during, or after fabrication.

Methods of Culturing Cells
[0086] The cells are optionally cultured with cellular differentiation agents to induce differentiation of the cell along the desired line. For instance, cells are optionally cultured with growth factors, cytokines, etc. In some embodiments, the term “growth factor” refers to a protein, a polypeptide, or a complex of polypeptides, including cytokines, that are produced by a cell and affect itself and/or a variety of other neighboring or distant cells. Typically growth factors affect the growth and/or differentiation of specific types of cells, either developmentally or in response to a multitude of physiological or environmental stimuli. Some, but not all, growth factors are hormones. Exemplary growth factors are insulin, insulin-like growth factor (IGF), nerve growth factor (NGF), vascular endothelial growth factor (VEGF), keratinocyte growth factor (KGF), fibroblast growth factors (FGFs), including basic FGF (bFGF), platelet-derived growth factors (PDGFs), including PDGF-AA and PDGF-AB, hepatocyte growth factor (HGF), transforming growth factor alpha (TGF-α), transforming growth factor beta (TGF-β), including TGFIβ1 and TGFIβ3, epidermal growth factor (EGF), granulocyte-macrophage colony-stimulating factor (GM-CSF), granulocyte colony-stimulating factor (G-CSF), interleukin-6 (IL-6), IL-8, and the like. Growth factors are discussed in, among other places, Molecular Cell Biology, Scientific American Books, Darnell et al., eds., 1986; Principles of Tissue Engineering, 2d ed., Lanza et al., eds., Academic Press, 2000. The skilled artisan will understand that any and all culture-derived growth factors in the conditioned media described herein are within the scope of the invention.

As set forth above, the Instant Specification discloses stem cells or progenitor cells were differentiated into the muscle cells before, during, or after fabrication. Examiner notes the Instant Specification does not provide a definition for “fabrication”. Given its broadest reasonable interpretation fabrication is interpreted to be the action of making something, in this case a tissue or an organ. While the Instant Specification provides support for differentiation during the process of making a tissue or organ, it does not provide specific support differentiation of stem/progenitor cells during the bioprinting process.

As set forth above, the Instant Specification discloses methods of culturing cells using growth factors to induce differentiation along the desired line. These cells are used to make the engineered tissue ([0084]). Therefore the Specification discloses differentiation occurs during culturing. The disclosure does not provide support or disclose the steps for a process of differentiating cells during bioprinting. Applicant is requested to cite specific support if applicant contends there is support.

The “written description” requirement may be satisfied by using such descriptive means as words, structures, figures, diagrams, formulas, etc., that fully set forth the claimed invention. See Noelle v. Lederman, 355 F.3d 1343, 1349, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) and Lockwood v. American Airlines, Inc., 107 F.3d at 1572, 41 USPQ2d at 1966. A definition by function alone “does not suffice” to sufficiently describe a coding sequence “because it is only an indication of what the gene does, rather than what it is.” Regents of the University of California v. Eli Lilly  & Co., 119 F.3 at 1568, 43 USPQ2d at 1406 (Fed. Cir. 1997). See also Fiers v. Ravel, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (Fed. Clarification is required. 1993) (discussing Amgen Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991)). 

An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle  & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). In University of Rochester, the patent at issue claimed a method of selectively inhibiting PGHS-2 activity by administering a non-steroidal compound that selectively inhibits activity of the PGHS-2 gene product. However, the patent did not disclose any compounds that could be used in the claimed methods. While there was a description of assays for screening compounds to identify those that inhibit the expression or activity of the PGHS-2 gene product, there was no disclosure of which peptides, polynucleotides, and small organic molecules selectively inhibit PGHS-2. The court held that “[w]ithout such disclosure, the claimed methods cannot be said to have been described.”). See M.P.E.P. § 2163.

The written description requirement is in place to ensure that “when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function.”  Ariad Pharms. Co. v. Eli Lilly & Co., 94 U.S.P.Q.2d 1161, 1172 (Fed. Cir. 2010) (en banc).  

A consideration of the four corners of the specification does not reflect that applicants have actually invented the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 71 and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 .
Claim 71 recites the muscle cells are differentiated from the progenitors after the bioprinting. Examiner notes claim 56 recites “muscle cells” in a bioink are bioprinted. Because claim 56 bioprints muscle cells, it is unclear how muscle cells are differentiated from progenitors after the bioprinting. Appropriate correction is required. For the purpose of examination, art that teaches muscle cells is interpreted to read on the claim.

Claim 80 recites “wherein the tissue or organ consists essentially of cellular material”. It is unclear if the claim means (a) and (b) consist essentially of cellular material, or if the claim means the cellular material is in addition to (a) and (b). Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 70 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 70 recites the muscle cells are differentiated from the progenitors during the bioprinting. The limitation “during the bioprinting” does not further limit bioprinting muscle cells, as recited in claim 56. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 56, 58, 60-62, 66, 70 and 72-80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jakab et al. (previously cited; Tissue Engineering by Self-Assembly of Cells Printed into Topologically Defined Structures. Tissue Engineering: Part A Volume 14 (3) 2008, pages 413-421) in view of Forgacs et al. (previously cited; Self-Assembling Multicellular Bodies And Methods Of Proving A Three-Dimensional Biological Structure Using The Same. US2010/0041134) as evidenced by MacMillan Dictionary (substantially).

Jakab et al. teach “we exploit the self-organizing capacity of cells and tissues to constrict functional living structures of prescribed shape” (Abstract). Jakab teaches 3D structures are arrived at via a three-phase process (page 414, left column, last 3 sentences through first paragraph, right column):

(i) preprocessing, or bio-ink preparation; 

(ii) processing, that is, the actual automated delivery/printing of the bio-ink particles into the bio-paper by the bio-printer; and 

(iii) postprocessing, that is, the maturation/incubation of the printed construct in the bioreactor. Final structure formation takes place during postprocessing via the fusion of the bioink particles (hence ‘‘ink’’).


Printing of bio-ink particles on a bio-paper by a printer reads on bio-printing a bio-ink. Step iii reads on fusing as recited in step b) of claim 1.

In the disclosed method, AV tissue fragments from 9-day-old Leghorn chicken embryos were dissociated into single cells, then plated in tissue culture dishes (page 414, right column, last paragraph). The art teaches cardiac and purchased endothelial cells are mixed and added to a micropipette. Said micropipette was transferred into an apparatus which extruded the cellular “sausage” and cut into cylinders (page 414, right column, last paragraph). Spheroids were aspirated into the capillary micropipettes to form the bio-ink cartridge (page 415, left column, first paragraph). Examiner notes the art teaches bio-ink particles packaged in cartridges are inserted into a bioprinter and delivered to a bio-paper (page 418, left column, first paragraph; page 418, left column, last paragraph). After deposition the aggregate-gel construct was incubated in tissue culture medium for 5 days (page 418, left column, last paragraph). The bio-ink particles completely fused over a period of 70 h to form a thick graft. The engineered tissue manifested characteristic properties of authentic chicken cardiomyocytes as revealed by its synchronous beating after about 90 h (Fig. 3E) and immunohistochemistry
(Fig. 4) (page 418, left column, last paragraph). Examiner notes the art discloses the following regarding the tissue used for the disclosed experiments (page 418, left column, last paragraph):
In particular, the fragments contained the fused AV cushions, whose mesenchyme at this stage begins to differentiate into endothelial and fibrous (fibroblastic) tissue and, uniquely in the chick, also into myocardial cells (e.g., the large muscular leaflet of the triscupid valve).

Therefore the fragments contain myocardial cells. It is also of note the art teaches the tissue has properties of cardiomyocytes. Therefore the cells of the dissociated fragments are interpreted to comprise muscle cells. The art teaches an array (hence, a form) is printed (page 418, left column, last paragraph). Therefore Jakab teaches a method comprising bioprinting a bio-ink comprising muscle cells into a form. As set forth above, the art teaches the bio-ink particles completely fused over a period of 70 h to form a thick graft.  Therefore the art teaches fusing the bio-ink into a cohesive cellular structure (i.e., the graft). Because the art anticipates each step, the graft is interpreted to be implantable in a vertebrate subject and not a vascular tube. 

In the section titled “Building Organoids of definite topology” Examiner notes Jakab teaches the following (page 418, let column, second paragraph):
Printing results in a set of discrete biological structures, which subsequently undergo fusion into continuous structures. As a proof of concept, we have applied this technology
to print bio-ink particles in the form of circles (Fig. 3A), cylinders (Fig. 3B, C), or sheets (Fig. 3D), which upon fusion yielded constructs of specific shape, in particular hollow
tubes and solid blocks (Fig. 3B–D). To illustrate the flexibility of the method, we prepared tubular structures in two different ways: vertical and horizontal. In the first case (Fig. 3B), bio-ink particles are delivered in circular pattern, and circles are printed layer by layer in the vertical direction. In the second case (Fig. 3C), chains of bio-ink particles are printed again layer by layer, with the number of chains varying in each layer. Horizontally printed cylinders can be
arranged to arrive at branching tubular structures upon fusion of the bio-ink particles (Fig. 3C). (Once the right conditions for structure formation had been established [see ‘‘Discussion’’ section], reproducibility was verified by performing the relevant experiments at least four times.)

Therefore Jakab teaches an embodiment where sheets are produced using the disclosed method.

In the excerpt above, in order to illustrate the flexibility of the method, we prepared tubular structures in two different ways: vertical and horizontal. In the first case bio-ink particles are delivered in circular pattern, and circles are printed layer by layer in the vertical direction. In the second case, chains of bio-ink particles are printed again layer by layer, with the number of chains varying in each layer. Therefore the art teaches the method has the flexibility to produce structures vertically and horizontally by printing multiple layers.

Claim 56 has been amended to recite the plurality of layers are substantially free of any pre-formed scaffold at the time of bioprinting. Neither the Instant Specification nor the claims provide an explicit definition for the metes and bounds of “substantially free” as it relate to a scaffold. As defined by MacMillan dictionary, “substantially” means “by a large amount or degree”. As set forth above, Jakab teaches printing on a biopaper. The art teaches a biopaper is clearly distinguished from the scaffold used in classical tissue engineering (page 419, right column). Therefore the method taught by Jakab is interpreted to be substantially free of any preformed scaffold relative to the scaffold used in classical tissue engineering.

While Jakab produces sheets, and teaches other shapes can be printed in layers, the art does not explicitly teach printing multiple layers of sheets with sufficient specificity to anticipate claim 56.

Forgacs et al. teach a method of making three-dimensional biological structure. The art teaches the use of a cell paste containing living cells ([0073]). The art teaches the use of a shaping device (e.g., capillary pipette) ([0078]). The art teaches the shaping device can be part of a printing head if a bioprinter or similar apparatus ([0078]). The art teaches a partially cohered cell paste is suitably transferred from the shaping device to a second shaping device (i.e., a mold) that allows nutrients and oxygen to be supplied to the cells while they are retained in the second shaping device for an additional maturation period ([0079]). 

Examiner notes the claims do not define a bio ink. The disclosed cell paste is interpreted to be a bio ink because it is extruded from a bio printer and contains a biological substance (i.e. cells). 

Examiner notes the art teaches “non-limit examples of suitable cell types include contractile or muscle cells (e.g. striated muscle cells including myoblasts and cardiomyocytes, and smooth muscle cells)…” ([0058]). Therefore the art suggests the use of muscle cells. The art suggests transplantation of organs or tissues prepared by the disclosed method ([0088]). Forgacs teaches a scaffold-free approach ([0146]). Therefore the prepared tissue or organ would be free of scaffold when used. 

At section [0072] Forgacs teaches the following:
Although the multicellular body 1 illustrated in FIG. 1 is substantially cylindrical and has a substantially circular cross section, multicellular bodies having different sizes and shapes are within the scope of the invention. For example, the multicellular body can be an elongate shape (e.g., a cylindrical shape) with a square, rectangular, triangular, or other non-circular cross sectional shape within the scope of the invention. Likewise, the multicellular body can have a generally spherical shape, a non-elongate cylindrical shape, or a cuboidal shape within the scope of the invention

Therefore the art teaches square shapes are within the scope of the invention. Examiner broadly interprets a rectangular shape, as set forth in the section above, to be sheet shaped. It is noted Forgacs teaches Figure 1 C is a sheet like structure ([0117]). The art also teaches the multicellular bodies, as set forth above, can be stacked on top of one another ([0065).

Jakab teaches a method of producing a sheet. The art teaches other shapes can be layered.  It would have been obvious to print a plurality of layers to form a sheet. One would have been motivated to do so since Jakab produces a layer (referred to as a sheet by Jakab) and Forgacs teaches layers can be stacked. Forgacs teaches “Organ printing is generally a computer-aided, dispenser-based, three-dimensional tissue-engineering technology aimed at constructing functional organ modules and eventually entire organs layer-by layer ([0006]). Therefore one would make layers to create a functional organ module. One would have had a reasonable expectation of success since Jakab teaches the disclosed method is flexible, and can produce shapes in both a horizontal and vertical direction. One would have expected similar results since both Jakab and Forgacs teach methods of bioprinting. Therefore claim 56 is rendered obvious (claim 56).

In a separate embodiment, Jakab teaches preparation of a horizontally printed tube of 12 layers composed of human umbilical smooth muscle cells using the disclosed 3 step method (description of Figure 3). Therefore claim 58 is included in this rejection (claim 58).


The art teaches cardiac muscle cells (supra). Therefore claim 60 is included in this rejection (claim 60). 

Claim 61 recites the muscles cells are differentiated from progenitors. As written, the claim does not recite a method of differentiation. As set forth above, the art teaches the following:
In particular, the fragments contained the fused AV cushions, whose mesenchyme at this stage begins to differentiate into endothelial and fibrous (fibroblastic) tissue and, uniquely in the chick, also into myocardial cells (e.g., the large muscular leaflet of the triscupid valve).

Therefore the myocardial cells are interpreted to be differentiated from mesenchymal cells (hence, progenitors). Therefore claim 61 is included in this rejection (claim 61). The phrase “begins to” is interpreted to mean the AV cushions in the fragment are in the process of differentiating. This is interpreted to read on claim 70 (claim 70).

The art teaches the cells are obtained from AV tissue (supra). Therefore claim 62 is included in this rejection (claim 62). 

The art teaches the bio-ink also comprises endothelial cells (supra). Therefore claim 66 is included in this rejection (claim 66). 

Claim 72 recites at least one layer is architecturally distinct from at least one other layer to create a laminar geometry. The Instant Specification provides the following definition for “laminar”:
As used herein, “laminar” means a multi-layered bioprinted tissue in which two or more planar layers are combined to increase the overall thickness of the tissue in the z-plane. In some embodiments, each planar layer is substantially similar in architecture and/or composition. In other embodiments, each planar layer is substantially distinct in architecture and/or composition.

Layered sheets are rendered obvious on the grounds set forth in the rejection of claim 56. Therefore a laminar geometry combining two or more planar layers are combined to increase the overall thickness of the tissue in the z-plane is rendered obvious. Therefore claim 72 is included in this rejection as claimed (claim 72).

Jakab teaches the use of more than once type of cell to produce a sheet (hence, a layer. Therefore claim 73 is included in this rejection as claimed (claim 73).

As evidenced by Forgacs, ECM components can be naturally secreted by the cells in the multicellular body ([0062]). Because Forgacs teaches the same types of living cells taught by Jakab, the would produce an extracellular matrix. Therefore the layers, which comprise said cells, would produce and extracellular matrix. Therefore claim 74 is included in this rejection (claim 74).

As set forth above, Jakab teaches a sheet. Therefore claim 75 is included in this rejection (claim 75).

Claims 76 and 77 recite the thickness of a layer at the time of fabrication. Fabrication is interpreted to be the process of making something. Therefore the claim is interpreted to refer to the thickness of a manufactured layer. The sheet taught by Jakab is interpreted to be a single layer. In Figure 4, Jakab discloses the histology of the 3D printed cardiac constructs. (A) Troponin 1 staining (green; blue is nuclear staining) of a construct without endothelial cells (inset: higher magnification). The fused sheet was sectioned perpendicular to its plane (sagittally). Upon fusion of the originally 500 µm aggregates, the thickness of the final construct is slightly less than 500 µm.  

Slightly less than 500 µm is interpreted to read on “at least about 100 µm”. Therefore claim 76 is included in this rejection (claim 76).

Slightly less than 500 µm is interpreted to read on “at least about 400 µm”. Therefore claim 77 is included in this rejection (claim 77).

Forgacs teaches stacking multiple layers. Because each layer contains cells, adding a layer is interpreted to rea on “layering additional cells” as recited in claim 78. Layers comprising cardiomyocytes is rendered obvious because Jakab creates sheets using cardiomyocytes. Therefore claim 78 is included in this rejection (claim 78). The sheet taught by Jakab is a cohesive structure. Therefore claim 79 is rejected on the same grounds as claim 78 (claim 79).

Claim 80 recites the tissue or organ of claim 56 “consists essentially of cellular material”. The phrase “consisting essentially of” is interpreted to be open claim language that permits the presence of additional components. Therefore the sheet of clam 56, which contains multiple cells, is interpreted to consist essentially of cellular material. Therefore claim 80 is included in this rejection (claim 80).

APPLICANT’S ARGUMENTS
The arguments filed in the response filed on 09 February 2022 are acknowledged. The Applicant notes claim 56 has been amended to recite “substantially free of any pre-formed scaffold at the time of bioprinting”. While the Applicant acknowledges Jakab teaches its bio-paper is distinguishable “from the scaffold used in classical tissue engineering”, the Applicant asserts this does not mean that Jakab 2008 does not require a pre-formed scaffold as defined in the present application and as excluded by the present claims. The Applicant asserts the biopaper taught by Jakab is a preformed scaffold. The Applicant notes Jakab teaches bio-ink particles are placed “into” said bio-paper. The Applicant asserts Jakab’s biopaper meets all the limitations of a pre-formed scaffold as recited in the Instant Specification. The Applicant argues Jakab’s bio-paper is a hydrogel, is integral to the physical structure of the engineered tissue, and the bio-paper could not be removed without damage.
EXAMINER’S RESPONSE
The arguments are not persuasive. The claims do not recite the layers are free of any pre-formed scaffold at the time of bioprinting. The claims recite the plurality of layers are substantially free of any pre-formed scaffold at the time of bioprinting. Therefore scaffolding is permitted at the time of bioprinting. Neither the Instant Specification nor the claims provide an explicit definition for the metes and bounds of “substantially free” as it relate to a scaffold. As defined by MacMillan dictionary, “substantially” means “by a large amount or degree”. As set forth above, Jakab teaches printing on a biopaper. The art teaches a biopaper is clearly distinguished from the scaffold used in classical tissue engineering (page 419, right column). Therefore the method taught by Jakab is interpreted to be substantially free of any preformed scaffold relative to the scaffold used in classical tissue engineering.

Examiner also notes Jakab teaches the following (as also noted by the Applicant on page 418, right column, first paragraph):
Long-term survival and function of engineered tissues can be maintained only with appropriate vascularization. We hypothesized that if printing of the cardiac construct, as described above, is repeated with aggregates composed of a mixture of cardiac and endothelial cells (human umbilical vein endothelial cell), self-organizing properties will result in the formation of primitive vasculature. Thus, a 6x6 array
(similar to that shown in Fig. 3D) was printed onto the collagen gel bio-paper.

Therefore Jakab teaches bioink can be printed onto gel biopaper, and is not necessarily required to present in a collagen hydrogel. Further, Figure 2 illustrates the ink is printed on top of the hydrogel. Examiner also notes claim 56 recites the layers are substantially free of any pre-formed scaffold. Jakab does not teach the bioprinted layers contain scaffold. In other words, the bio-paper is not taught to be part of the bioink extruded to make the layer (referred to as a sheet by Jakab) in the prior art. Therefore the arguments are not persuasive.

Therefore Applicant’s Invention is rendered obvious as claimed

Claims 56, 58, 60-61, 66 and 69-80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forgacs et al. as evidenced by Hafen et al. (physiology Smooth Muscle 2021, pages 1-8) and MacMillan Dictionary (substantially).

Forgacs et al. teach a method of making three-dimensional biological structure.
The art teaches the use of a cell paste containing living cells ([0073]). The art teaches the use of a shaping device (e.g., capillary pipette) ([0078]). The art teaches the shaping device can be part of a printing head if a bioprinter or similar apparatus ([0078]). The art teaches a partially cohered cell plate is suitably transferred from the shaping device to a second sharing device (i.e., a mold) that allows nutrients and oxygen to be supplied to the cells while they are retained in the second shaping device for an additional maturation period ([0079]). 

Examiner notes the claims do not define a bio ink. The disclosed cell paste is interpreted to be a bio ink because it is extruded from a bio printer and contains a biological substance (i.e. cells). The art teaches the mold includes a biocompatible substrate ([0079]). The substrate is shaped to receive a composition comprising a plurality of cells having a relatively lower cohesion and hold the composition in a desired three-dimensional shape during a maturation period during which the cohesion of the cells increased to form a multicellular body that has a greater cohesion relative to the composition before the maturation period ([0080]). Said cohesion is interpreted to mean the bionic is fused to form a cohesive cellular structure.

Examiner notes the art teaches “non-limit examples of suitable cell types include contractile or muscle cells (e.g. striated muscle cells including myoblasts and cardiomyocytes, and smooth muscle cells)…” ([0058]). Therefore the art suggests the use of muscle cells. The art suggests transplantation of organs or tissues prepared by the disclosed method ([0088]).

At section [0072] Forgacs teaches the following:
Although the multicellular body 1 illustrated in FIG. 1 is substantially cylindrical and has a substantially circular cross section, multicellular bodies having different sizes and shapes are within the scope of the invention. For example, the multicellular body can be an elongate shape (e.g., a cylindrical shape) with a square, rectangular, triangular, or other non-circular cross sectional shape within the scope of the invention. Likewise, the multicellular body can have a generally spherical shape, a non-elongate cylindrical shape, or a cuboidal shape within the scope of the invention


At [0117] Forgacs teaches 
FIG. 1C illustrates another three-dimensional structure 601 of the invention. This structure 601 does not necessarily include any filler bodies. Instead a series of elongate multicellular bodies are arranged in side-by-side adjoining relation to form a sheet-like structure. Although there are only two multicellular bodies 1 in the sheet structure 601 illustrated in FIG. 1C, any number of additional multicellular bodies can be placed alongside these multicellular bodies so each multicellular body is in contact with at least one other multicellular body to increase the width of the sheet structure.
At [0065] Forgacs teaches 
The cohesion of the cells in the multicellular body 1 is also suitably sufficiently strong to allow the multicellular body to support the weight of at least one similarly sized and shaped multicellular body or filler body when the multicellular body is assembled in a construct in which the multicellular bodies and filler bodies are stacked on top of one another (See FIG. 2, discussed in more detail below). The cohesion of the cells in the multicellular body 1 is also suitably sufficiently strong to allow the multicellular body to be picked up by an implement (e.g., a capillary micropipette) (See FIG. 3D, discussed in more detail below).

Examiner notes Figure 2 illustrates sheets as in Figure 1C stacked on top of each other. As set forth above, the art teaches a structure comprising multicellular bodies without any filler bodies. The art teaches a sheet (hence, a layer) is created. The art teaches the multicellular bodies are sufficiently strong to allow said bodies to support the weight of at least one similarly sized and shaped multicellular body or filler body. Therefore the art teaches multicellular layers can be stacked on top of each other.

Claim 56 has been amended to recite the plurality of layers are substantially free of any pre-formed scaffold at the time of bioprinting. Neither the Instant Specification nor the claims provide an explicit definition for the metes and bounds of “substantially free” as it relate to a scaffold. As set forth above, Forgacs teaches a structure comprising multicellular bodies without any filler bodies. Therefore Forgacs teaches bioprinting that is substantially free of any preformed scaffold.

While the art suggests the use of muscle cells, the art does not do so with sufficient specificity to anticipate the claimed embodiment.

It would have been obvious to try using muscle cells in the method taught by Forgacs to prepare a tissue. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section).Forgacs teaches the method can be used to make a tissue for transplant. Therefore the skilled artisan would use muscle cells to prepare a tissue to treat a subject. One would have had a reasonable expectation of success since Forgacs teaches muscle cells can be used in the disclosed method. Therefore claim 56 is rendered obvious as claimed (claim 56).

Forgacs suggests the use of smooth muscle cells (supra). Therefore claim 58 is included in this rejection (claim 58).

Forgacs suggests the use of cardiomyocytes (hence, cardiac muscle cells) (supra). Therefore claim 60 is included in this rejection (claim 60).

As evidenced by Hafen et al., smooth muscle cells derive from mesoderm and neural crest cells (page 2, first paragraph). A progenitor is a biologically ancestral form (Merriam Webster Dictionary). Therefore neural crest cells are broadly interpreted to be progenitor cells. Therefore said muscle cells are differentiated (hence, derived from) progenitors. Therefore claim 61 is included in this rejection (claim 61). Because Hafen identifies the cells as “smooth muscle cells”, the art interpreted to be differentiated. Therefore they have been derived  or differentiated from neural crest cells before they are used for bioprinting. Therefore claim 69 is included in this rejection (claim 69). Claims 70-71 are rejected on the same grounds (claims 70-71).

Forgacs teaches multicellular bodies which comprise a mixture of smooth muscle cells and endothelial ([0124]). Therefore the art suggests adding endothelial cells, in addition to muscle cells, to the bioink. Therefore claim 66 is included in this rejection (claim 66).

Claim 72 recites at least one layer is architecturally distinct from at least one other layer to create a laminar geometry. The Instant Specification provides the following definition for “laminar”:
As used herein, “laminar” means a multi-layered bioprinted tissue in which two or more planar layers are combined to increase the overall thickness of the tissue in the z-plane. In some embodiments, each planar layer is substantially similar in architecture and/or composition. In other embodiments, each planar layer is substantially distinct in architecture and/or composition.

Layered sheets are rendered obvious on the grounds set forth in the rejection of claim 56. Therefore a laminar geometry combining two or more planar layers are combined to increase the overall thickness of the tissue in the z-plane is rendered obvious. Therefore claim 72 is included in this rejection as claimed (claim 72).

Forgacs teaches multicellular bodies which comprise a mixture of smooth muscle cells and endothelial ([0124]). Therefore the art suggests adding endothelial cells, in addition to muscle cells, to the bioink. Therefore claim 73 is included in this rejection (claim 73). Said endothelial cells are interpreted to have been seeded into the bioprinted form of claim 56. Therefore claim 78 is included in this rejection (claim 78). Said endothelial cells are interpreted to have been seeded into the cellular structure of claim 56. Therefore claim 79 is included in this rejection (claim 79).

Because Forgacs teaches a construct comprising smooth muscle cells, a construct formed using said muscle cells would be expected to secrete extracellular matrix as recited in claim 74. Therefore claim 74 is included in this rejection (claim 74).

A sheet is rendered obvious on the grounds set forth in the rejection of claim 56. Therefore it is expected to be suitable for the functions recited in claim 75. Therefore claim 75 is included in this rejection (claim 75).

Forgacs teaches the following [0070] [0071]:
The height H1 and width W1 of the elongate multicellular body 1 illustrated in FIG. 1 are suitably significantly less than its length L1. For example, the length L1 is suitably at least twice the width W1 and at least twice the height H1, meaning the body 1 has an aspect ratio (i.e., the ratio of the length to the longest dimension orthogonal to the length) that is at least about 2, more suitably at least about 10 and still more suitably at least 20. It will be noted from the description of the dimensions of the multicellular body 1 above that the aspect ratio can also be considerably higher than 20 within the Scope of the invention; for example the aspect ratio can be 2000. 

The multicellular body 1 illustrated in FIG. 1 also has a relatively narrow width W1 and a relatively short height H1. For example, the average cross-sectional area of the multicellular body 1 along its length L is Suitably in the range of about 7,850 square microns to about 360,000 square microns, more Suitably in the range of about 31,400 square microns to about 250,000 square microns, and still more suitably in the range of about 31,400 square microns to about 90,000 square microns. For another example, the multicellular body 1 illustrated in FIG. 1 (which is substantially cylindrical and has a circular cross section) Suitably has an average diameter along its length in the range of about 100 microns to about 600 microns (corresponding to an average cross-sectional area in the range of about 7,850 square microns to about 282,600 square microns), more suitably in the range of about 200 microns to about 500 microns (corresponding to an average cross-sectional area in the range of about 31,400 square microns to about 196,250 square microns), and still more suitably in the range of about 200 microns to about 300 microns (corresponding to an average cross-sectional area in the range of about 31,400 square microns to about 70,650 Square microns).

Therefore Forgacs teaches the dimensions of the bodies vary based on the height. Therefore the thickness recited in claims 76-77 are rendered obvious as claimed (claims 76-77).
 
Claim 80 recites the tissue or organ of claim 56 “consists essentially of cellular material”. The phrase “consisting essentially of” is interpreted to be open claim language that permits the presence of additional components. Therefore the sheet of clam 56, which contains multiple cells, is interpreted to consist essentially of cellular material. Therefore claim 80 is included in this rejection (claim 80).

APPLICANT’S ARGUMENTS
The Applicant asserts  the rejection citing Forgacs is rendered moot by the amendment to claim 56, which recites “substantially free of any pre-formed scaffold at the time of bioprinting”. The Applicant argues Forgacs discusses the use of one or more filler bodies (e.g., agarose rods) that interrupt migration of cells in order to assemble constructs that become tubular through maturation. The Applicant alleges Forgacs only discusses vascular tubes in its examples. The Applicant argues Forgacs provides no teaching or suggestion that its methods could be used to produce any structure comprising a plurality of layers other than a vascular tube, such as the sheet of the present claims.

EXAMINER’S RESPONSE
The arguments are not persuasive. Claim 56 has been amended to recite the plurality of layers are substantially free of any pre-formed scaffold at the time of bioprinting. Neither the Instant Specification nor the claims provide an explicit definition for the metes and bounds of “substantially free” as it relate to a scaffold. As set forth above, Forgacs teaches a structure comprising multicellular bodies without any filler bodies. Therefore Forgacs teaches layers can be bioprinting that are substantially free of any preformed scaffold.

Examiner also notes Forgacs teaches a “sheet like structure” is produced in Figure 1C. This is interpreted to be a layer. This structure does not necessarily contain filler bodies.  The art also teaches stacking multicellular bodies on top of each other, as in Figure 2.  

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 62-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forgacs et al. as applied to the rejection of claim 56, and further in view of Wang et al. (previously cited; Differentiation of Adipose-Derived Stem Cells into Contractile Smooth Muscle Cells Induced by Transforming Growth Factor-β1 and Bone Morphogenetic Protein-4. TISSUE ENGINEERING: Part A Volume 16, Number 4, 2010 pages 1201-1213).

Claim 56 is rejected on the grounds set forth above. The teachings of Forgacs is reiterated.

Forgacs suggests the use of smooth muscle cells (supra). The art teaches cells can be obtained from a live human and cultured ([0058]).

While the art teaches the use of smooth muscle cells, the art does not teach the muscle cells are generated from a tissue sample (claim 62). The art does not teach the same is lipoaspirate (claim 63).

Wang discloses smooth muscle cells (SMCs) play an essential role in maintaining the structural and functional integrity of blood vessel and thus is a critical element for blood vessel construction via tissue engineering approach. Adipose derived stem cells (ASCs) represent a reliable source of mesenchymal stem cells with multidifferentiation potential. Wang investigates the potential of human ASCs to differentiate into SMC phenotype (page 1202, left column, paragraph above Materials and Methods. The art teaches fresh human lipoaspirates are obtained from patients (first paragraph of Materials and Methods on page 1202). ASCs are obtained (page 1202, right column first paragraph) and differentiated (page 1202, right column third paragraph).

Despite accumulating evidences showing that development of vascular grafts by tissue engineering approach held great potential in treating vascular diseases, cell source remains a major obstacle in translating the progress of studies to clinical application (first paragraph of Discussion). The art teaches the disclosed method produces cells with an SMC phenotype (page 1209, left column, last paragraph).

Claim 62 recites the muscle cells are “generated from a tissue sample”. Examiner notes the claim does not recite a method or process steps of generating said cells. The term “generate” means to produce something (Merriam Webster Dictionary). Therefore the claim is interpreted to be directed to the method by which the muscle cells are obtained. Both the teachings of the instantly claimed invention and the cells disclosed by Forgacs are smooth muscle cells. Therefore, the muscle cells disclosed by Forgacs would likely be biologically the same as those claimed. The examiner concludes the burden has been shifted to the applicant to show an unobvious difference between the claimed muscle cells and the prior art muscle cells.

Even arguendo the claim is intended to recite an active method of generating muscle cells, it would have been obvious to make smooth muscle cells from a tissue sample. One would have been motivated to do so since Forgacs teaches the use of smooth muscle cells for tissue engineering and Wang teaches smooth muscle cells can be generated from an ASC tissue sample. One would have been motivated to do so since Wang teaches despite accumulating evidences showing that development of vascular grafts by tissue engineering approach held great potential in treating vascular diseases, cell source remains a major obstacle in translating the progress of studies to clinical application. One would generate cells from the tissue sample taught by Wang because it is readily available. One would have expected success since Wang teaches smooth muscle cells can be generated from a tissue sample. One would have expected similar results since both references are directed to tissue engineering. Therefore claim 62 is included in this rejection (claim 62). Claim 63 is included in this rejection the tissue sample taught by Wang is a lipoaspirate (claim 63).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 56, 58-63 and 69-80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang et al. Integrated Organ and Tissue Printing Methods, System And Apparatus. US2015/0119994 with benefit of Provisional Application 61/390342, filed on 06 October 2010) as evidenced by Merriam Webster Dictionary (previously cited; generate), Hafen et al. (previously cited; physiology Smooth Muscle 2021, pages 1-8) and MacMillan Dictionary (definition: substantially).


Kang teaches a method of making an organ or tissue (Abstract). The art teaches the use of a tissue printing system ([0008]). Examiner notes the art discloses the use of a modified inkjet printer ([0081]). The art teaches ink is replaced with cells and or composition of interest, such as cells in a liquid carrier, and the paper is replaced with a suitable substrate ([0084]). Therefore the art teaches a method of making an organ or tissue comprising bioprinting. The cells in a carrier are broadly interpreted to read on a bioink because the mixture comprises a biological component that is used for printing. Examiner interprets the tissue construct produced by bioprinting that is illustrated in Figure 1 to read on a form. Figure 1 comprises multiple layers which form a sheet.
The art discloses compounds which may be combined with cells before and during printing ([0071]). For example, one such support compound is a gel having a viscosity that is low enough under the printing conditions to pass through the nozzle of the print head, and that can gel to a stable shape during and/or after printing ([0071]). A composition that is able to gel to a stable shape after printing is interpreted to read on a bio-ink that fuses into a cohesive cellular structure. Examiner nots the art teaches the organ or tissue is produced by printing in a plurality of layers ([0020] [0028]). Regarding the cited cells, Kang teaches the following:

[0030] In some embodiments, the cell support composition comprises live cells (for example, for example, stem cells, progenitor cells and differentiated cells; cartilage cells, mesenchymal stem cells, bone cells, muscle cells, skin cells, pancreatic cells, kidney cells, nerve cells, liver cells, etc.).

[0063] "Muscle cells” include those cells normally found in muscle tissue, including Smooth muscle cells, cardiac muscle cells, skeletal muscle cells, and any combination thereof. Muscle cells/tissues produced by the processes described herein are useful for, among other things, implantation into a subject to treat muscle injuries or defects, and/or promote muscle healing.

It is of note the art teaches subjects can be vertebrates ([0095]).

Claim 56 has been amended to recite the plurality of layers are substantially free of any pre-formed scaffold at the time of bioprinting. Neither the Instant Specification nor the claims provide an explicit definition for the metes and bounds of “substantially free” as it relate to a scaffold. As defined by MacMillan dictionary, “substantially” means “by a large amount or degree”.  Kang teaches “The support polymer may be included in the construct in any suitable amount, depending on what the particular target or goal is. Thus, there is no limitation in size, Volume, weight and inner/outer. Example structure size, pore size and porosity are < 100 mm, 10 to 500 µm and 30 to 99.9% respectively ([0092]). As set forth above, Kang teaches the support can be in any amount, including 30%. A construct that only comprises 30% is broadly interpreted to be substantially free of said support. 

While the art suggests the use of muscle cells, the art does not do so with sufficient specificity to anticipate the claimed embodiment.

It would have been obvious to try using muscle cells in the method taught by Kang to prepare a tissue. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section).  Kang teaches Muscle cells/tissues produced by the processes described herein are useful for, among other things, implantation into a subject to treat muscle injuries or defects, and/or promote muscle healing. Therefore the skilled artisan would use muscle cells to prepare a tissue to treat a muscle injury in a subject. One would have had a reasonable expectation of success since Kang teaches muscle cells can be used in the disclosed method. Therefore claim 56 is rendered obvious as claimed (claim 56).

Kang suggests the use of smooth muscle cells (supra). Therefore claim 58 is included in this rejection (claim 58). The art suggests the use of skeletal muscle cells (supra). Therefore claim 59 is included in this rejection (claim 59). The art suggests the use of cardiac muscle cells (supra). Therefore claim 60 is included in this rejection (claim 60). 

As evidenced by Hafen et al., smooth muscle cells derive from mesoderm and neural crest cells (page 2, first paragraph). A progenitor is a biologically ancestral form (Merriam Webster Dictionary). Therefore neural crest cells are broadly interpreted to be progenitor cells. Therefore said muscle cells are differentiated (hence, derived from) progenitors. Therefore claim 61 is included in this rejection (claim 61). Because Hafen identifies the cells as “smooth muscle cells”, the art interpreted to be differentiated. Therefore they have been derived  or differentiated from neural crest cells before they are used for bioprinting. Therefore claim 69 is included in this rejection (claim 69). Claims 70-71 are rejected on the same grounds (claims 70-71).

Claim 62 recites the muscle cells are “generated from a tissue sample”. Examiner notes the claim does not recite any active method steps. The term “generate” means to produce something (Merriam Webster Dictionary). Therefore the claim is interpreted to be directed to the process by which the muscle cells are produced.

MPEP 2113 indicates that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  MPEP 2113 further indicates that  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Both the teachings of the instantly claimed invention and the cells disclosed by Kang are muscle cells.  Therefore, the muscle cells disclosed by Kang would likely be biologically the same as those claimed. The Examiner concludes the burden has been shifted to the applicant to show an unobvious difference between the claimed muscle cells and the prior art muscle cells. Therefore claim 62 is included in this rejection (claim 62). Claim 63 is included in this rejection because it is directed to the product by process limitation recited in claim 62 (claim 63).

Claim 72 recites at least one layer is architecturally distinct from at least one other layer to create a laminar geometry. The Instant Specification provides the following definition for “laminar”:
As used herein, “laminar” means a multi-layered bioprinted tissue in which two or more planar layers are combined to increase the overall thickness of the tissue in the z-plane. In some embodiments, each planar layer is substantially similar in architecture and/or composition. In other embodiments, each planar layer is substantially distinct in architecture and/or composition.

Kang teaches layers which form a sheet (Figure 1). Therefore a laminar geometry combining two or more planar layers are combined to increase the overall thickness of the tissue in the z-plane is rendered obvious. Therefore claim 72 is included in this rejection as claimed (claim 72).

As set forth above, Kang teaches "Muscle cells” include those cells normally found in muscle tissue, including Smooth muscle cells, cardiac muscle cells, skeletal muscle cells, and any combination thereof. Therefore a combination or more than one type of muscle cell (hence, more than one cell type) is rendered obvious. Therefore claim 73 is included in this rejection as claimed (claim 73).

As set forth above, Kang teaches multiple layers of cells comprising muscle cells that form a sheet. Because Kang’s sheet contains the same cells as recited in claim 56, the cells in the layers would be expected to produce an extracellular matrix. Therefore claim 74 is included in this rejection (claim 74).

Kang forms a sheet. Therefore it would be expected to be suitable for wound repair, tissue replacement, or tissue augmentation as recited in claim 75. Therefore claim 75 is included in this rejection (claim 75).

Kang teaches the following:

[0025] A further aspect of the invention is a method of printing an organ or tissue in a plurality of layers, comprising: 
[0026] (a) providing a first dispenser (e.g., a Syringe) containing a structural Support polymer and a second dispenser (e.g., a Syringe) containing a live cell-containing composition (e.g., by providing an apparatus as described herein); 
[0027] (b) depositing a layer on said support from said first and second dispenser, said layer comprising a structural Support polymer and said cell-containing composition (e.g., a hydrogel); and then 
[0028] (c) iteratively repeating said depositing step a plurality of times to form a plurality of layers one on another, with separate and discrete regions in each of said layers separately deposited by one or the other of said Syringes or separately comprising one or the other of said structural Support polymer and said cell containing composition, to thereby produce provide a composite three dimensional structure containing both structural Support regions and cell-containing regions. The iteratively repeating step may be carried out from 5, 10, 50 or 100 times up to 3000 or 5000 times, or more. Each of the layers deposited during each step is typically from 5, 10 or 20 um thick up to 500, 800 or 1000 um thick

As set forth above, Kang teaches each of the layers deposited during each step is typically from 5, 10 or 20 um thick up to 500, 800 or 1000 um thick. Therefore the sizes recited in claims 76-77 are rendered obvious (claims 76 and 77).

Claim 78 recites addition cells can be seeded, applied or bioprinted into or onto the bioprinted sheet recited in claim 56. As set forth above, Kang teaches a combination of cell types may be used. Addition of a second cell type is interpreted to read on application of additional cells into the sheet disclosed by Kang. Therefore claim 78-79 are included in this rejection (claims 78-79). 

Claim 80 recites the tissue or organ of claim 56 “consists essentially of cellular material”. The phrase “consisting essentially of” is interpreted to be open claim language that permits the presence of additional components. Therefore the sheet of clam 56, which contains multiple cells, is interpreted to consist essentially of cellular material. Therefore claim 80 is included in this rejection (claim 80).


APPLICANT’S ARGUMENTS
The Applicant asserts  the rejection citing Kang is rendered moot by the amendment to claim 56, which recites “substantially free of any pre-formed scaffold at the time of bioprinting”. The Applicant asserts Kang requires a pre-formed scaffold. The arguments state Kang explicitly states that a scaffold is one of the two parts required by its constructs [0050], stating that its constructs are “composed of two or more parts: a cell-containing gel or hydrogel structure, a solidified polymer or structural polymer scaffold, and optionally ....”. Therefore the Applicant argues, a POSA reading Kang as evidenced by Meriam Webster Dictionary and Hafen et al. would have had no reason to exclude a pre-formed scaffold at the time of bioprinting as required by the present claims, much less any reasonable expectation of success in doing so.
EXAMINER’S RESPONSE
The arguments are not persuasive. Claim 56 has been amended to recite the plurality of layers are substantially free of any pre-formed scaffold at the time of bioprinting. Neither the Instant Specification nor the claims provide an explicit definition for the metes and bounds of “substantially free” as it relate to a scaffold. Kang teaches “the support polymer may be included in the construct in any suitable amount, depending on what the particular target or goal is. Thus, there is no limitation in size, volume, weight and inner/outer. Example structure size, pore size and porosity are < 100 mm, 10 to 500 µm and 30 to 99.9% respectively ([0092]). As set forth above, Kang teaches the support can be in any amount, including 30%. A construct that only comprises 30% is broadly interpreted to be substantially free of said support.  

Therefore Applicant’s Invention is rendered obvious as claimed.

CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	

/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653